Citation Nr: 1451545	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  05-11 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for hypertensive cardiovascular disease.

2.  Entitlement to a higher rate of special monthly compensation (SMC).  

3.  Entitlement to an effective date earlier than August 7, 2010 for the assignment of a 100 percent rating for a cerebrovascular accident.    


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of 
		the United States




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1962 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In January 2012, the Board remanded this matter for additional development.  

The record in this matter consists solely of electronic claims files and has been reviewed.  

In a statement received in August 2014, the Veteran indicated an interest in receiving compensation for the loss of use of his left hand, which appears to raise the issue of SMC based on the need for aid and attendance.  As the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  The issue is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).   Furthermore, the Veteran has consistently requested an accounting of his service-connected benefits, as he believes that VA owes him additional money. It does not appear that he has ever been provided such an accounting. This request is therefore referred to the AOJ.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Board finds a remand warranted in this matter for the following reasons.  

First, the Veteran should be provided with a VA compensation examination which describes the current nature of his service-connected heart disorder.  The most recent examination report of record is dated in February 2007, nearly eight years ago.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Further, the examiner should comment on the nature and severity of the heart disorder since February 23, 1995, the beginning of the appeal period for this particular claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  As there is a dearth of evidence since then, a retrospective medical evaluation is necessary here.  Chotta v. Peake, 22 Vet. App. 80 (2008); Vigil v. Peake, 22 Vet. App. 63 (2008).  

With regard to the heart disorder, the issue before the Board is whether a higher rating has been warranted at any time during the appeal period beginning on February 23, 1995.  Since then the Veteran has been rated as 30 percent disabled under Diagnostic Code 7007 of 38 C.F.R. § 4.104.  The next-highest rating of 60 percent is warranted if there is evidence of at least one episode of acute congestive heart failure in the previous year; a workload of greater than three metabolic equivalents (METs) but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A total (100 percent) rating is warranted based upon findings of chronic congestive heart failure, or a workload of three METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

In the requested medical report and opinion, please comment on whether any of these criteria has been approximated since February 23, 1995.  

Second, in the January 2012 remand, the Board requested readjudication in a Supplemental Statement of the Case (SSOC) of the Veteran's claim for a higher rate of SMC.  This issue has not been addressed in a SSOC, however.  As such, remand is warranted for compliance with the January 2012 directive - i.e., consideration of whether a higher rating of SMC has been warranted at any time during the appeal period since February 23, 1995.  Stegall v. West, 11 Vet. App. 268, 270 (1998).  

Third, with respect to the two issues on appeal, additional relevant information was added to the record at the AOJ following the January 2012 remand, and following the September 2013 SSOC (styled as a SOC) addressing the service-connected heart disorder.  Remand is warranted for readjudication of both issues in a SSOC.  38 C.F.R. §§ 19.31, 20.1304 (2014).      

Fourth, issuance of a SOC is necessary with regard to a claim for an earlier effective date for the assignment of a 100 percent rating for a cerebrovascular accident (CVA).  The record documents that the Veteran submitted a notice of disagreement (NOD) in December 2010 against a November 2010 rating decision that granted service connection for (and rated) the CVA.  A SOC should be issued in response.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).
  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of the Veteran's service-connected heart disability.  The examiner should also offer a retrospective medical opinion commenting on the nature and severity of the disorder since February 23, 1995.  In particular, the examiner should determine whether the Veteran has experienced acute or chronic congestive heart failure at any point since February 23, 1995, and what the estimated METS level would be from that date.  Any indicated tests should be accomplished.  The examiner should review the entire record prior to examination, to include any newly associated records obtained as a result of this remand.

2.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
3.  After all the above development has been completed, readjudicate the claims on appeal (i.e., the higher initial rating claim for the heart disorder and the claim for a higher rate of SMC).  If an issue remains denied, the Veteran and his representative should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

4.  With regard to the claim to an earlier effective date for the assignment of a 100 percent evaluation for a CVA, issue a SOC regarding the claim based on the Veteran's December 2010 NOD.  The Veteran must be provided with information about his rights and responsibilities in perfecting an appeal on this matter. 

5.  Only if the Veteran responds by submitting a timely substantive appeal, return to the Board for further review the issue regarding the claim to an earlier effective date for the assignment of a 100 percent evaluation for a CVA.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



